THE COURT.
This habeas corpus proceeding involves a boy 9y2 years of age. By its interlocutory decree the superior court granted custody of the boy to the mother, with the right in the father to have him during summer vacation periods.
Contending that his right to have the boy for the summer vacation was denied by the mother, the father brought the present proceeding.
This court referred the matter to Honorable Elmer E. Doyle, Judge of the Superior Court, who has made the following findings:
*293“That Jeannett E. Taylor, in compliance with the terms and provisions of an order of the Superior Court of the State of California, in and for the County of Los Angeles, bearing date of August 12, 1949, delivered and transferred the care, custody and control and actual physical possession of said minor child to petitioner, Clarence C. Taylor, on the 17th day of June, 1950.
“That the return of said minor child on June 20, 1950, to the home of respondent, Jeannett E. Taylor, was voluntary.
‘ ‘ That the petitioner herein is a fit and proper person to have the care, custody and control of said minor child.
“That there has been no change in the circumstances since August 12,1949, of the parties which might affect the welfare of the minor child. ’ ’
From the record it appears that the mother may not have fully cooperated in an endeavor to comply with the custodial order. In the event the boy does not stay with his father during the summer vacation period next year, the trial court is empowered to reopen and inquire into the matter of custody.
The summer vacation period for the year 1950 now being over, however, the writ is discharged, and the cause is remanded to the superior court for further proceedings, including the fixing of attorney’s fees pursuant to stipulation on file in said court.
The opinion and judgment were modified to read as above on November 14, 1950.